

114 S3049 IS: Organ Mountains-Desert Peaks Conservation Act
U.S. Senate
2016-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3049IN THE SENATE OF THE UNITED STATESJune 10, 2016Mr. Udall (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo designate the Organ Mountains and other public land as components of the National Wilderness
			 Preservation System in the State of New Mexico, and for other purposes.
	
 1.Short titleThis Act may be cited as the Organ Mountains-Desert Peaks Conservation Act.
 2.DefinitionsIn this Act: (1)MonumentThe term Monument means the Organ Mountains-Desert Peaks National Monument established by Presidential Proclamation 9131 (79 Fed. Reg. 30431).
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)StateThe term State means the State of New Mexico.
 (4)Wilderness areaThe term wilderness area means a wilderness area designated by section 3(a). 3.Designation of wilderness areas (a)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness and as components of the National Wilderness Preservation System:
 (1)Aden lava flow wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 27,673 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated April 18, 2016, which shall be known as the Aden Lava Flow Wilderness.
 (2)Broad canyon wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 13,902 acres, as generally depicted on the map entitled Desert Peaks Complex and dated April 13, 2016, which shall be known as the Broad Canyon Wilderness.
 (3)Cinder cone wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 16,935 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated April 18, 2016, which shall be known as the Cinder Cone Wilderness.
 (4)Organ mountains wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 19,197 acres, as generally depicted on the map entitled Organ Mountains Area and dated April 19, 2016, which shall be known as the Organ Mountains Wilderness, the boundary of which shall be offset 400 feet from the centerline of Dripping Springs Road in T. 23 S., R. 04 E., sec. 7, New Mexico Principal Meridian.
 (5)Potrillo mountains wildernessCertain land administered by the Bureau of Land Management in Doña Ana and Luna counties comprising approximately 125,854 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated April 18, 2016, which shall be known as the Potrillo Mountains Wilderness.
 (6)Robledo mountains wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 16,776 acres, as generally depicted on the map entitled Desert Peaks Complex and dated April 13, 2016, which shall be known as the Robledo Mountains Wilderness.
 (7)Sierra de las uvas wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 11,114 acres, as generally depicted on the map entitled Desert Peaks Complex and dated April 13, 2016, which shall be known as the Sierra de las Uvas Wilderness.
 (8)Whitethorn wildernessCertain land administered by the Bureau of Land Management in Doña Ana and Luna counties comprising approximately 9,616 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated April 18, 2016, which shall be known as the Whitethorn Wilderness.
				(b)Maps and legal descriptions
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file maps and legal descriptions of the wilderness areas with—
 (A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
 (2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct errors in the maps and legal descriptions.
 (3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (c)ManagementSubject to valid existing rights, the wilderness areas shall be administered by the Secretary—
 (1)as components of the National Landscape Conservation System; and (2)in accordance with—
 (A)this Act; and (B)the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
 (i)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and
 (ii)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of the Interior.
 (d)Incorporation of acquired land and interests in landAny land or interest in land that is within the boundary of a wilderness area that is acquired by the United States shall—
 (1)become part of the wilderness area within the boundaries of which the land is located; and (2)be managed in accordance with—
 (A)the Wilderness Act (16 U.S.C. 1131 et seq.); (B)this Act; and
 (C)any other applicable laws. (e)GrazingGrazing of livestock in the wilderness areas, where established before the date of enactment of this Act, shall be administered in accordance with—
 (1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (2)the guidelines set forth in Appendix A of the Report of the Committee on Interior and Insular Affairs to accompany H.R. 2570 of the 101st Congress (H. Rept. 101–405).
 (f)Military overflightsNothing in this section restricts or precludes— (1)low-level overflights of military aircraft over the wilderness areas, including military overflights that can be seen or heard within the wilderness areas;
 (2)the designation of new units of special airspace over the wilderness areas; or
 (3)the use or establishment of military flight training routes over the wilderness areas. (g)Buffer zones (1)In generalNothing in this section creates a protective perimeter or buffer zone around any wilderness area.
 (2)Activities outside wilderness areasThe fact that an activity or use on land outside any wilderness area can be seen or heard within the wilderness area shall not preclude the activity or use outside the boundary of the wilderness area.
 (h)ParaglidingThe use of paragliding within areas of the Potrillo Mountains Wilderness designated by subsection (a)(5) in which the use has been established before the date of enactment of this Act, shall be allowed to continue in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), subject to any terms and conditions that the Secretary determines to be necessary.
 (i)Climatologic data collectionSubject to such terms and conditions as the Secretary may prescribe, nothing in this Act precludes the installation and maintenance of hydrologic, meteorologic, or climatologic collection devices in wilderness areas if the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.
 (j)Fish and wildlifeNothing in this Act affects the jurisdiction of the State with respect to fish and wildlife located on public land in the State, except that the Secretary, after consultation with the New Mexico Department of Game and Fish, may designate zones where, and establish periods during which, no hunting or fishing shall be permitted for reasons of public safety, administration, or compliance with applicable law.
			(k)Withdrawals
 (1)In generalSubject to valid existing rights, the Federal land within the wilderness areas and any land or interest in land that is acquired by the United States in the wilderness areas after the date of enactment of this Act is withdrawn from—
 (A)entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (2)Parcel BThe approximately 6,500 acres of land generally depicted as Parcel B on the map entitled Organ Mountains Area and dated April 19, 2016, is withdrawn in accordance with paragraph (1), except that the land is not withdrawn for purposes of the issuance of oil and gas pipeline rights-of-way.
 (3)Parcel CThe approximately 1,300 acres of land generally depicted as Parcel C on the map entitled Organ Mountains Area and dated April 19, 2016, is withdrawn in accordance with paragraph (1), except that the land is not withdrawn from disposal under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).
				(4)Parcel D
 (A)In generalThe Secretary of the Army shall allow for the conduct of certain recreational activities on the approximately 2,050 acres of land generally depicted as Parcel D on the map entitled Organ Mountains Area and dated April 19, 2016 (referred to in this paragraph as the parcel), which is a portion of the public land withdrawn and reserved for military purposes by Public Land Order 833 dated May 21, 1952 (17 Fed. Reg. 4822).
					(B)Outdoor recreation plan
 (i)In generalThe Secretary of the Army shall develop a plan for public outdoor recreation on the parcel that is consistent with the primary military mission of the parcel.
 (ii)RequirementIn developing the plan under clause (i), the Secretary of the Army shall ensure, to the maximum extent practicable, that outdoor recreation activities may be conducted on the parcel, including, hunting, hiking, wildlife viewing, and camping.
 (C)ClosuresThe Secretary of the Army may close the parcel or any portion of the parcel to the public as the Secretary of the Army determines to be necessary to protect—
 (i)public safety; or (ii)the safety of the military members training on the parcel.
						(D)Transfer of administrative jurisdiction; withdrawal
 (i)In generalOn a determination by the Secretary of the Army that military training capabilities, personnel safety, and installation security would not be hindered as a result of the transfer to the Secretary of administrative jurisdiction over the parcel, the Secretary of the Army shall transfer to the Secretary administrative jurisdiction over the parcel.
 (ii)WithdrawalOn transfer of the parcel under clause (i), the parcel shall be— (I)under the jurisdiction of the Director of the Bureau of Land Management; and
 (II)withdrawn from— (aa)entry, appropriation, or disposal under the public land laws;
 (bb)location, entry, and patent under the mining laws; and (cc)operation of the mineral leasing, mineral materials, and geothermal leasing laws.
 (iii)ReservationOn transfer under clause (i), the parcel shall be reserved for management of the resources of, and military training conducted on, the parcel in accordance with a memorandum of understanding entered into under subparagraph (E).
						(E)Memorandum of understanding relating to military training
 (i)In generalIf, after the transfer of the parcel under subparagraph (D)(i), the Secretary of the Army requests that the Secretary enter into a memorandum of understanding, the Secretary shall enter into a memorandum of understanding with the Secretary of the Army providing for the conduct of military training on the parcel.
 (ii)RequirementsThe memorandum of understanding entered into under clause (i) shall— (I)address the location, frequency, and type of training activities to be conducted on the parcel;
 (II)provide to the Secretary of the Army access to the parcel for the conduct of military training; (III)authorize the Secretary or the Secretary of the Army to close the parcel or a portion of the parcel to the public as the Secretary or the Secretary of the Army determines to be necessary to protect—
 (aa)public safety; or (bb)the safety of the military members training; and
 (IV)to the maximum extent practicable, provide for the protection of natural, historic, and cultural resources in the area of the parcel.
 (F)Military overflightsNothing in this paragraph restricts or precludes— (i)low-level overflights of military aircraft over the parcel, including military overflights that can be seen or heard within the parcel;
 (ii)the designation of new units of special airspace over the parcel; or
 (iii)the use or establishment of military flight training routes over the parcel. (l)Potential wilderness area (1)Robledo mountains potential wilderness area (A)In generalCertain land administered by the Bureau of Land Management, comprising approximately 100 acres as generally depicted as Potential Wilderness on the map entitled Desert Peaks Complex and dated April 13, 2016, is designated as a potential wilderness area.
 (B)UsesThe Secretary shall permit only such uses on the land described in subparagraph (A) that were permitted on the date of enactment of this Act.
					(C)Designation as wilderness
 (i)In generalOn the date on which the Secretary publishes in the Federal Register the notice described in clause (ii), the potential wilderness area designated under subparagraph (A) shall be—
 (I)designated as wilderness and as a component of the National Wilderness Preservation System; and (II)incorporated into the Robledo Mountains Wilderness designated by subsection (a)(6).
 (ii)NoticeThe notice referred to in clause (i) is notice that— (I)the communications site within the potential wilderness area designated under subparagraph (A) is no longer used;
 (II)the associated right-of-way is relinquished or not renewed; and (III)the conditions in the potential wilderness area designated by subparagraph (A) are compatible with the Wilderness Act (16 U.S.C. 1131 et seq.).
 (m)Release of wilderness study areasCongress finds that, for purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the public land in Doña Ana County administered by the Bureau of Land Management not designated as wilderness by subsection (a)—
 (1)has been adequately studied for wilderness designation; (2)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (3)shall be managed in accordance with— (A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
 (B)this Act; and (C)any other applicable laws.
					4.Border security
 (a)In generalNothing in this Act— (1)prevents the Secretary of Homeland Security from undertaking law enforcement and border security activities, in accordance with section 4(c) of the Wilderness Act (16 U.S.C. 1133(c)), within the wilderness areas, including the ability to use motorized access within a wilderness area while in pursuit of a suspect;
 (2)affects the 2006 Memorandum of Understanding among the Department of Homeland Security, the Department of the Interior, and the Department of Agriculture regarding cooperative national security and counterterrorism efforts on Federal land along the borders of the United States; or
 (3)prevents the Secretary of Homeland Security from conducting any low-level overflights over the wilderness areas that may be necessary for law enforcement and border security purposes.
				(b)Withdrawal and administration of certain area
 (1)WithdrawalThe area identified as Parcel A on the map entitled Potrillo Mountains Complex and dated April 18, 2016, is withdrawn in accordance with section 3(k)(1). (2)AdministrationExcept as provided in paragraphs (3) and (4), the Secretary shall administer the area described in paragraph (1) in a manner that, to the maximum extent practicable, protects the wilderness character of the area.
 (3)Use of motor vehiclesThe use of motor vehicles, motorized equipment, and mechanical transport shall be prohibited in the area described in paragraph (1) except as necessary for—
 (A)the administration of the area (including the conduct of law enforcement and border security activities in the area); or
 (B)grazing uses by authorized permittees. (4)Effect of subsectionNothing in this subsection precludes the Secretary from allowing within the area described in paragraph (1) the installation and maintenance of communication or surveillance infrastructure necessary for law enforcement or border security activities.
 (c)Restricted routeThe route excluded from the Potrillo Mountains Wilderness identified as Restricted—Administrative Access on the map entitled Potrillo Mountains Complex and dated April 18, 2016, shall be— (1)closed to public access; but
 (2)available for administrative and law enforcement uses, including border security activities. 5.Organ Mountains-Desert Peaks National Monument (a)Management planIn preparing and implementing the management plan for the Monument, the Secretary shall include a watershed health assessment to identify opportunities for watershed restoration.
			(b)Incorporation of acquired State trust land and interests in State trust land
 (1)In generalAny land or interest in land that is within the State trust land described in paragraph (2) that is acquired by the United States shall—
 (A)become part of the Monument; and (B)be managed in accordance with—
 (i)Presidential Proclamation 9131 (79 Fed. Reg. 30431); and (ii)any other applicable laws.
 (2)Description of State trust landThe State trust land referred to in paragraph (1) is the State trust land in T. 22 S., R 01 W., New Mexico Principal Meridian and T. 22 S., R. 02 W., New Mexico Principal Meridian.
				(c)Land exchanges
 (1)In generalSubject to paragraphs (3) through (6), the Secretary shall attempt to enter into an agreement to initiate an exchange under section 2201.1 of title 43, Code of Federal Regulations (or successor regulations), with the Commissioner of Public Lands of New Mexico, by the date that is 18 months after the date of enactment of this Act, to provide for a conveyance to the State of all right, title, and interest of the United States in and to Bureau of Land Management land in the State identified under paragraph (2) in exchange for the conveyance by the State to the Secretary of all right, title, and interest of the State in and to parcels of State trust land within the boundary of the Monument identified under that paragraph or described in subsection (b)(2).
 (2)Identification of land for exchangeThe Secretary and the Commissioner of Public Lands of New Mexico shall jointly identify the Bureau of Land Management land and State trust land eligible for exchange under this subsection, the exact acreage and legal description of which shall be determined by surveys approved by the Secretary and the New Mexico State Land Office.
 (3)Applicable lawA land exchange under paragraph (1) shall be carried out in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716).
 (4)ConditionsA land exchange under paragraph (1) shall be subject to— (A)valid existing rights; and
 (B)such terms as the Secretary and the State shall establish. (5)Valuation, appraisals, and equalization (A)In generalThe value of the Bureau of Land Management land and the State trust land to be conveyed in a land exchange under this subsection—
 (i)shall be equal, as determined by appraisals conducted in accordance with subparagraph (B); or (ii)if not equal, shall be equalized in accordance with subparagraph (C).
						(B)Appraisals
 (i)In generalThe Bureau of Land Management land and State trust land to be exchanged under this subsection shall be appraised by an independent, qualified appraiser that is agreed to by the Secretary and the State.
 (ii)RequirementsAn appraisal under clause (i) shall be conducted in accordance with— (I)the Uniform Appraisal Standards for Federal Land Acquisitions; and
 (II)the Uniform Standards of Professional Appraisal Practice. (C)Equalization (i)In generalIf the value of the Bureau of Land Management land and the State trust land to be conveyed in a land exchange under this subsection is not equal, the value may be equalized by—
 (I)making a cash equalization payment to the Secretary or to the State, as appropriate, in accordance with section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)); or
 (II)reducing the acreage of the Bureau of Land Management land or State trust land to be exchanged, as appropriate.
 (ii)Cash equalization paymentsAny cash equalization payments received by the Secretary under clause (i)(I) shall be— (I)deposited in the Federal Land Disposal Account established by section 206(a) of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)); and
 (II)used in accordance with that Act. (6)LimitationNo exchange of land shall be conducted under this subsection unless mutually agreed to by the Secretary and the State.
				